Exhibit 10.2

 

LOGO [g549072g48d24.jpg]

www.transatlanticpetroleum.com

 

16803 Dallas Parkway       Canon’s Court Addison, Texas 75001      
22 Victoria Street                     Phone    214-220-4323       Hamilton HM
12 Fax    214-265-4711       Bermuda

 

April 24, 2013    Via Hand Delivery

Mr. Chad W. Potter

16803 Dallas Parkway

Dallas, Texas 75001

RE:    Severance Agreement and Release

Dear Chad,

As we have discussed, you and TransAtlantic Petroleum Ltd., a Bermuda exempted
company (TransAtlantic Petroleum Ltd. and its wholly owned subsidiary,
TransAtlantic Petroleum (USA) Corp., a Delaware company with offices at 16803
Dallas Parkway, Addison, Texas 75001, together with their affiliates and
subsidiaries, are collectively referred to herein as the “Company”) have reached
an agreement regarding your resignation from the Company. To ease your
transition into new employment, the Company wishes to offer you a severance
agreement in accordance with the terms of this letter. In return, the Company is
asking you for certain commitments to protect its business interests.

The terms of the severance package are memorialized in this letter agreement
(the “Agreement”). Upon your execution and return of this Agreement, you and the
Company agree to the following:

 

1. Cash Severance. The Company will pay you a cash severance payment in the
amount of Fifty Thousand USD ($50,000), to be paid in five (5) equal payments of
Ten Thousand USD ($10,000 USD) (the “Cash Severance”). The Cash Severance
payments will be paid on the fifteenth day of each month, beginning May 15,
2013. You acknowledge that if you (a) do not accept the terms of this Agreement,
or (b) accept the terms of this Agreement but revoke the Release (as defined in
Paragraph 4 below), the Company will not pay you the Cash Severance.



--------------------------------------------------------------------------------

April 24, 2013

Page 2

 

2. Equity Severance. The Company will cause the accelerated vesting of the
following restricted stock units: (a) 116,959 restricted stock units vesting
one-half September 1, 2013 and one-half September 1, 2014, and (b) 11,319
restricted stock units vesting on July 15, 2013 (the “Equity Severance” and,
together with the Cash Severance, the “Severance”). The Company will use its
reasonable efforts to accelerate the vesting of the Equity Severance effective
May 10, 2013. You acknowledge that if you (a) do not accept the terms of this
Agreement, or (b) accept the terms of this Agreement but revoke the Release (as
defined in Paragraph 4 below), the Company will not pay you the Equity
Severance.

 

3. Acceptance. The Company will leave this offer open until 5:00 p.m. on
Wednesday, April 24, 2013 (the “Deadline”). You may accept the Agreement at any
time between now and the Deadline by signing a copy of this Agreement and
delivering a copy of the same to Mike Kissner via e-mail at
mike.kissner@tapcor.com.

 

4. Release. You agree to release, remise and discharge the Company by signing a
release substantially in the form attached hereto as Exhibit A (the “Release”).

 

5. Severance Date. Your employment with the Company will end on May 10, 2013
(the “Termination Date”). You agree to continue to perform your duties as an
employee of the Company, including transitioning any replacement, through the
Termination Date.

 

6. Non-Solicitation. For a period of six (6) months following the date you
execute this Agreement, you agree that you will not solicit, directly or
indirectly, or cause or permit others to solicit, directly or indirectly, any
person (i) formerly employed by the Company or any of its subsidiaries or
affiliates during the six (6) month period immediately preceding the last date
of your employment with the Company (a “Former Employee”) or (ii) employed by
Company or its subsidiaries or affiliates (a “Current Employee”). The term
“solicit” includes, but is not limited to, the following (regardless of whether
done directly or indirectly): (a) requesting that a Former Employee or Current
Employee change employment; (b) informing a Former Employee or Current Employee
that an opening exists elsewhere; (c) assisting a Former Employee or a Current
Employee in finding employment elsewhere; (d) inquiring if a Former Employee or
a Current Employee knows of anyone who might be interested in a position
elsewhere; (e) inquiring if a Former Employee or a Current Employee might have
an interest in employment elsewhere; (f) informing others of the name or status
of, or other information about, a Former Employee or a Current Employee; or
(g) any other similar conduct, the intended or actual effect of which is that a
Former Employee affiliates with another employer or a Current Employee leaves
the employment of Employer.

 

7. Non-Competition. For a period of one (1) year following the date of your
acceptance of this Agreement, you will not directly or indirectly solicit any
person or company with which, on the date of your separation from the Company,
the Company and/or any of its subsidiaries or affiliates has an existing
contract for services, or with which the Company and/or any its subsidiaries and
affiliates is in negotiations to enter into a contract for services, or induce
any of these companies to terminate or reduce their business with the Company
and/or any its subsidiaries and affiliates.



--------------------------------------------------------------------------------

April 24, 2013

Page 3

 

8. Commitment to Preserve Good Name. You and the Company mutually agree to not
make or publish any disparaging statements (whether written, electronic or oral)
regarding, or otherwise malign the business reputation of, either you or the
Company or any of the Company’s directors, officers, partners, managers, members
or employees.

 

9. Confidentiality. By executing this Agreement, you agree that you will treat
the existence and amount of the Severance as confidential. You agree that you
will not discuss this Agreement, the Release or any of the terms of this
Agreement or the Release, with anyone other than your immediate family and your
financial and legal advisors, provided that you inform them of this
confidentially provision and they agree to abide by it.

 

10. No Undue Hardship. You agree that none of the restraints and provisions in
this Agreement are unduly burdensome or impose an undue hardship on you, are no
greater than necessary, and are as narrowly drafted as possible to protect the
legitimate interests of the Company and its subsidiaries and affiliates.

 

11. Other Issues. This Agreement and the Release constitute the entire agreement
between you and the Company. You and the Company agree that there are no oral
representations or understandings between us that are not contained within the
written terms of this Agreement and the Release. Furthermore, you and the
Company agree that this Agreement and the Release may not be orally modified. To
change the terms of this Agreement or the Release, both you and an authorized
representative of the Company must agree in writing. If any portion of this
Agreement or the Release is held by a court or other entity of competent
jurisdiction to be invalid or unenforceable, the remainder of the provisions
shall remain in full force and effect.

 

12. Governing Law. This Agreement and the Release shall be governed by and
construed and enforced, in all respects in accordance with the laws of the State
of Texas, USA, without regard to principles of conflicts of law.

If you are in agreement with these terms, please sign and date below.

Very truly yours,

/s/ Jeffrey S. Mecom

Jeffrey S. Mecom

Vice President



--------------------------------------------------------------------------------

April 24, 2013

Page 4

 

ACCEPTED AND AGREED TO BY:

                /s/ Chad W. Potter                    

Chad W. Potter

Dated:

April 24, 2013